Title: From Benjamin Franklin to Richard Peters, 12 September 1777
From: Franklin, Benjamin
To: Peters, Richard


Sir,
Passy, near Paris, 12th. Septr. 1777.
The Bearer Monsieur Gerard, is recommended to me by M. Dubourg, a Gentleman of Distinction here, and a hearty Friend to our Cause. I enclose his Letter that you may see the favorable Manner in which he speaks of Mr. Gerard. I thereupon take the Liberty of recommending the young Gentleman to your Civilities and Advice, as he will be quite a Stranger there, and to request that you would put him in the Way of serving as a Volunteer in our Armies. I am, Sir, &c.
(signed) B. Franklin.
To Richard Peters Esqr.
